DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-30 have been amended. Claim 31 has been newly added. No claims have been cancelled. Claims 1-31 are pending.

Response to Arguments
Applicant's arguments filed on Dec 20, 2021 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Li et al (EP3683997A1, Priority Date: Sept 11, 2018) and Intel (“NR MIMO layer configuration”, R4-1814549, 3GPP TSG-RAN WG4 Meeting #89, Spokane USA, 12–16 November 2018) fails to teach or suggest “receiving a configuration of at least one group of a plurality of component carriers (CCs) and, for the at least one group of the plurality of CCs, a plurality of sets of maximum number of multiple-input multiple-output (MIMO) layers, wherein each set of maximum number of MIMO layers includes a configured maximum number of MIMO layers associated with each CC in the at least one group of the plurality of CCs” in claim 1.
In response the Examiner respectfully disagrees because Li’997 discloses: “determining, by the network device, configuration information of the terminal device based on the carrier aggregation capability and the baseband capabilities, where the configuration information is used to configure a target baseband capability used by the terminal device when the terminal device works on each carrier in the carrier aggregation group”(par 0031), “target baseband capability in this embodiment of this application may be at least one of a MIMO layer quantity and a CSI process quantity on each carrier that are configured by the network device for the terminal device” (par 0032), “the capability in this embodiment of this application may be understood as a maximum value that can be reached” (par 0070), “five carrier aggregation groups each are a carrier combination that can be used by the terminal device in a case of the carrier aggregation capability” (par 0074), ”in S230, that the network device determines the configuration information of the terminal device based on the carrier aggregation capability and the baseband capabilities may be that the network device determines, based on a frequency domain resource condition of the network device and the carrier aggregation capability of the terminal device, carrier aggregation groups that can be used by the terminal device, and then determines the configuration information of the terminal device based on the carrier aggregation groups and the baseband capabilities of the terminal device” (par 0085), “The network device determines, based on a frequency resource of the network device, that the terminal device can use the carrier aggregation group (3), the carrier aggregation group (4), and the carrier aggregation group (5), and determines the configuration information of the terminal device based on a total bandwidth of each carrier aggregation group and the baseband capabilities shown in FIG. 6, or determines the configuration information of the terminal device based on a quantity of carriers and bandwidths of the carriers in each carrier aggregation group and the baseband capabilities shown in FIG. 7” (par 0086). Therefore Li’997 discloses “receiving a configuration of at least one group of a plurality of component carriers (CCs) and, for the at least one group of the plurality of CCs, a plurality of sets of maximum number of multiple-input multiple-output (MIMO) layers”. Here carrier aggregation groups can be equated to “at least one group of the plurality of CCs”, MIMO layer quantity for each carrier of different carrier aggregation groups for the terminal device can be equated to “a plurality of sets of maximum number of multiple-input multiple-output (MIMO) layers for the at least one group of the plurality of CCs”. Here MIMO layer quantity for each carrier of each carrier aggregation group can be equated to one set of maximum number of multiple-input multiple-output (MIMO) layers for the at least one group of the plurality of CCs.

The applicant argues that “Li describes a network device configures a terminal device with maximum number of MIMO layers for bands in carrier aggregation groups”. In response, the examiner respectively disagrees as Li’997 discloses: “five carrier aggregation groups each are a carrier combination that can be used by the terminal device in a case of the carrier aggregation capability” (par 0074), “carrier aggregation group in this embodiment of this application may also be referred to as a carrier aggregation band combination” (par 0063).The 5 carrier aggregation combination examples on par 0073 shows how carriers allocated on different bands. Therefore Li’997 discloses carrier combinations (carrier aggregation groups) can be referred to as carrier aggregation band combination.

The Applicant alleged that the combination of Li et al (EP3683997A1, Priority Date: Sept 11, 2018) and Intel (“NR MIMO layer configuration”, R4-1814549, 3GPP TSG-RAN WG4 Meeting #89, Spokane USA, 12–16 November 2018) fails to teach or suggest “receiving signaling, from a network entity, with an indication of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs” in amended claim 1 by argument of “Intel fails to describe indicating a set of a plurality of configured sets of maximum number of MIMO layers, to use for a group of CCs”.
In response the Examiner respectfully disagrees because Intel R4-1814549 discloses:” UE can inform gNB on the maximum number of supported DL/UL MIMO layers per CC for each CA band combination” (page 2 section 2 first paragraph), “In order to provide sufficient flexibility to the gNB, UE may signal multiple different sets of UE capabilities with different number of MIMO layers per CC. For example, if UE can handle up to 6 MIMO layers in total, then for the case of 2 CC CA, it can signal several possible sets of capabilities such as 2 + 2. 4 + 2 or 2 + 4 MIMO layers per CC. The support of multiple sets of capabilities is required to allow better network implementation flexibility and allow gNB to select the particular capability” (page 2 section 2 third paragraph), “UE can signal multiple sets of UE capabilities with different combinations of DL/UL MIMO layers per CC” (page 2 section 2 fourth paragraph). Therefore Intel R4-1814549 discloses: “receiving signaling, from a network entity, with an indication of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs”. Here maximum number of supported DL/UL MIMO layers per CC for each CA band combination can be equated to “maximum number of MIMO layers to use for the at least one group of the plurality of CCs”,  and “CA band combination can be equated to “one group of the plurality of CCs”. 

Applicant’s arguments with respect to independent claims 7 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 12 and 29 are objected to because of the following informalities: 
In claim 12, line 3, “received on an anchor CC for the the at least one group of the plurality of CCs or an anchor CC for all of the groups of CCs”  should be “received on an anchor CC for the at least one group of the plurality of CCs or an anchor CC for all of the groups of CCs”. 
In claim 29, line 11, “receive signaling, from a network entity, with an indication  one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs” should be “receive signaling, from a network entity, with an indication of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 11, 13, 19-22, 24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (EP3683997A1, Priority Date: Sept 11, 2018) in view of Intel (“NR MIMO layer configuration”, R4-1814549, 3GPP TSG-RAN WG4 Meeting #89, Spokane USA, 12–16 November 2018).

Regarding claim 1 (Currently Amended), Li’997 discloses a method for wireless communications by a user equipment (UE) (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), comprising: 
receiving a configuration of at least one group (see, carrier aggregation groups, par 0085) of a plurality of component carriers (CCs) and, for the at least one group of the plurality of CCs, a plurality of sets of maximum number of multiple-input multiple-output (MIMO) layers (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0031-0032, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different carrier combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0074, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers for each carrier due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each set of maximum number of MIMO layers includes a configured maximum number of MIMO layers associated with each CC in the at least one group of the plurality of CCs (see, the combination of configured supported MIMO layers number for each carrier on different carrier combination (carrier aggregation group), par 0074, 0088).
Li’997 discloses all the claim limitations but fails to explicitly teach: 
receiving signaling, from a network entity, with an indication of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs; and 
determining the maximum number of MIMO layers to use for each CC in the at least one group of the plurality of CCs based on the indication.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses:
receiving signaling, from a network entity, with an indication of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group (see, CA (carrier aggregation) band combinations, page 2 section 2 1st-4th paragraph) of the plurality of CCs (see, gNB selects the particular capability from different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC for each CA band combination, page 2 section 2 1st-4th paragraph); and 
determining the maximum number of MIMO layers to use for each CC in the at least one group (see, CA (carrier aggregation) band combinations, page 2 section 2 1st-4th paragraph) of the plurality of CCs based on the indication (see, UE receives information from the gNB on the exact parameters used on the particular CC of each CA band combination and configures MIMO layer configuration on the HW, p2 section 2 1st to 5th paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (page 2 section 2 first paragraph).
.
Regarding claim 3 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein each set of the plurality of sets of maximum number of MIMO layers (see, fig. 6, eight layers of MIMO as MIMO capability, par 0078) includes a single configured maximum number of MIMO layers for the at least one group of the plurality of CCs (see, fig. 6, configured eight layers of MIMO for carrier on band 1, band 2 and band 3 according to fig. 6, par 0078 and 0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118).

Regarding claim 4 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the at least one group (see, multiple carrier aggregation groups, par 0073) of the plurality of CCs comprises CCs in a same frequency band (see, fig. 3, CC 1 and CC 2 in the same Band A for carrier aggregation, par 0067). 

Regarding claim 6 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
Li’997 discloses all the claim limitations but fails to explicitly teach: wherein the configuration of the at least one group of the plurality of CCs and the plurality of sets of maximum number of MIMO layers are received via semi-static radio resource control (RRC) signaling.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: wherein the configuration of the at least one group of the plurality of CCs and the plurality of sets of maximum number of MIMO layers are received via semi-static radio resource control (RRC) signaling (see, UE derive from the RRC signalling from network to determine MIMO layer per serving cell of serving cells, gNB selects the particular capability of different sets and informs UE via semi-static RRC configuration on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, page 2 section 2 paragraph 2-5, page 2 Q4, page 3 section 3 paragraph 1).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (page 2 section 2 first paragraph).

Regarding claim 11 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the indication of the set of the plurality of sets of maximum number of MIMO layers to use for the at least one group 3Application No. 17/061,316Docket No: QUAL/195786USof the plurality of CCs is received on one of the CCs in the at least one group (see, carrier aggregation groups, par 0085) of the plurality of CCs (see, fig. 9 S950, network device determines the MIMO capability supported on the first carrier included in the carrier aggregation group reported by UE as target baseband capability on the first carrier and sends the configuration information for the carrier aggregation group to the terminal device, par 0019 and 0129-0130).

Regarding claim 13 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the configuration comprises. 
Li’997 discloses all the claim limitations but fails to explicitly teach: 
a first one or more groups of CCs and, for each of the first one or more groups of CCs, a first plurality of sets of maximum number of MIMO layers for uplink; and 
a second one or more groups of CCs and, for each of the second one or more groups of CCs, a second plurality of  sets of  

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: 
a first one or more groups of CCs and, for each of the first one or more groups of CCs, a first plurality of sets of maximum number of MIMO layers for uplink (see, gNB selects the particular capability of different sets and informs UE on the respective parameters for UL/DL to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph. Noted, MIMO layer per serving cell of serving cells and therefore sets exists, page 2 Q2); and 
a second one or more groups of CCs and, for each of the second one or more groups of CCs, a second plurality of sets of maximum number of MIMO layers for downlink (see, gNB selects the particular capability of different sets and informs UE on the respective parameters for UL/DL to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph. Noted, MIMO layer per serving cell of serving cells and therefore sets exists, page 2 Q2). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).


Regarding claim 19 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising: sending an indication of a capability of the UE of supported band combinations, supported maximum number of MIMO layers per-band, supported maximum number of MIMO layers per band combination, or a combination thereof (see, terminal device sends antenna capability to indicate at least one of an antenna quantity supported by the terminal device in each of at least one band and a total antenna quantity supported by the terminal device in each of at least one band combination, par 0099. Noted, the examiner picks an option to reject).

Regarding claim 20 (Currently Amended), Li’997 discloses a method for wireless communications by a network entity (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), comprising: 5Application No. 17/061,316Docket No: QUAL/195786US Amendment dated June xx, 2022 Reply to Non-Final Office Action of March 22, 2022 
configuring a user equipment (UE) with at least one group (see, carrier aggregation groups, par 0085) of a plurality of component carriers (CCs) and, for the least one group of the plurality of CCs, a plurality of sets of maximum number of multiple-input multiple-output (MIMO) layers (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0031-0032, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different carrier combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0074, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers for each carrier due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each set of maximum number of MIMO layers includes a configured maximum number of MIMO layers associated with each CC in the at least one group of the plurality of CCs (see, the combination of configured supported MIMO layers number for each carrier on different carrier combination (carrier aggregation group), par 0074, 0088).
Li’997 discloses all the claim limitations but fails to explicitly teach: outputting an indication, for signaling to the UE, of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: outputting an indication, for signaling to the UE, of one of the plurality of sets (see, maximum number of supported DL/UL MIMO layers per CC for each CA band combination of CA band combinations, page 2 section 2 3rd paragraph) of maximum number of MIMO layers to use for the at least one group (see, CA (carrier aggregation) band combinations, page 2 section 2 1st-4th paragraph) of the plurality of CCs (see, gNB selects the particular capability from different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC for each CA band combination, page 2 section 2 1st-4th paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (page 2 section 2 first paragraph).

Regarding claim 21 (Currently Amended), Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein each set of the plurality of sets of maximum number of MIMO layers (see, fig. 6, eight layers of MIMO as MIMO capability, par 0078) includes a single configured maximum number of MIMO layers for the at least one group of the plurality of CCs (see, fig. 6, configured eight layers of MIMO for carrier on band 1, band 2 and band 3 according to fig. 6, par 0078 and 0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118).

Regarding claim 22 (Currently Amended), Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the at least one group (see, multiple carrier aggregation groups, par 0073) of the plurality of CCs comprises CCs in a same frequency band (see, fig. 3, CC 1 and CC 2 in the same Band A for carrier aggregation, par 0067).

Regarding claim 24 (Currently Amended), Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
Li’997 discloses all the claim limitations but fails to explicitly teach: wherein the configuration of the at least one group of the plurality of CCs and the plurality of sets of maximum number of MIMO layers are configured via semi-static radio resource control (RRC) signaling.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: wherein the configuration of the at least one group of the plurality of CCs and the plurality of sets of maximum number of MIMO layers are configured via semi-static radio resource control (RRC) signaling (see, UE derive from the RRC signalling from network to determine MIMO layer per serving cell of serving cells, gNB selects the particular capability of different sets and informs UE via semi-static RRC configuration on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, page 2 section 2 paragraph 2-5, page 2 Q4, page 3 section 3 paragraph 1).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (page 2 section 2 first paragraph).

Regarding claim 28 (Currently Amended), Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the indication of the set of the plurality of sets of maximum number of MIMO layers to use for the at least one group (see, carrier aggregation groups, par 0085) of the plurality of CCs is provided on one of the CCs in the at least one group of the plurality of CCs (see, fig. 9 S950, network device determines the MIMO capability supported on the first carrier included in the carrier aggregation group reported by UE as target baseband capability on the first carrier and sends the configuration information for the carrier aggregation group to the terminal device, par 0019 and 0129-0130).


Regarding claim 29 (Currently Amended), Li’997 discloses an apparatus for wireless communications (see, fig. 1-2 and 13,  terminal device in communications system performs information transmission method between terminal and network device, par 0054, 0058, 0158), comprising: 
at least one processor (see, fig. 13, processor 1310 include one or more processors, par 0158-0159); and
 a memory (see, fig. 13, memory 1330, par 0158) coupled to the at least one processor, the memory comprising code executable by the at least one processor (see, memory 1330 stores program code to be run by processor 1310, par 0162) to cause the apparatus to: 
receiving a configuration of at least one group (see, carrier aggregation groups, par 0085) of a plurality of component carriers (CCs) and, for the at least one group of the plurality of CCs, a plurality of sets of maximum number of multiple-input multiple-output (MIMO) layers (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0031-0032, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different carrier combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0074, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers for each carrier due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each set of maximum number of MIMO layers includes a configured maximum number of MIMO layers associated with each CC in the at least one group of the plurality of CCs (see, the combination of configured supported MIMO layers number for each carrier on different carrier combination (carrier aggregation group), par 0074, 0088).
Li’997 discloses all the claim limitations but fails to explicitly teach: 
receive signaling, from a network entity, with an indication of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group; and 
determine the maximum number of MIMO layers to use for each CC in the at least one group of the plurality of CCs based on the indication.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses:
receive signaling, from a network entity, with an indication of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group (see, CA (carrier aggregation) band combinations, page 2 section 2 1st-4th paragraph) of the plurality of CCs (see, gNB selects the particular capability from different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC for each CA band combination, page 2 section 2 1st-4th paragraph); and 
determine the maximum number of MIMO layers to use for each CC in the at least one group (see, CA (carrier aggregation) band combinations, page 2 section 2 1st-4th paragraph) of the plurality of CCs based on the indication (see, UE receives information from the gNB on the exact parameters used on the particular CC of each CA band combination and configures MIMO layer configuration on the HW, p2 section 2 1st to 5th paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (page 2 section 2 first paragraph).

Regarding claim 30 (Currently Amended), Li’997 discloses an apparatus for wireless communications (see, fig. 1-2 and 14,  network device in communications system performs information transmission method between terminal and network device, par 0054, 0058, 0166), comprising: 
at least one processor (see, fig. 14, processor 1410, par 0166); and 
a memory (see, fig. 14, memory 1430, par 0166) coupled to the at least one processor, the memory comprising code executable by the at least one processor (see, memory 1430 store program code to be run by processor 1410, par 0170) to cause the apparatus to: 
configure a user equipment (UE) with at least one group (see, carrier aggregation groups, par 0085) of a plurality of component carriers (CCs) and, for the least one group of CCs, a plurality of sets of maximum number of multiple-input multiple-output (MIMO) layers (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0031-0032, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different carrier combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0074, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers for each carrier due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each set of maximum number of MIMO layers includes a configured maximum number of MIMO layers associated with each CC in the at least one group of the plurality of CCs (see, the combination of configured supported MIMO layers number for each carrier on different carrier combination (carrier aggregation group), par 0074, 0088).
Li’997 discloses all the claim limitations but fails to explicitly teach: output an indication, for signaling to the UE, of one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: output an indication, for signaling to the UE, of one of the plurality of sets (see, maximum number of supported DL/UL MIMO layers per CC for each CA band combination of CA band combinations, page 2 section 2 3rd paragraph) of maximum number of MIMO layers to use for the at least one group (see, CA (carrier aggregation) band combinations, page 2 section 2 1st-4th paragraph) of the plurality of CCs (see, gNB selects the particular capability from different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC for each CA band combination, page 2 section 2 1st-4th paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (page 2 section 2 first paragraph).

Regarding claim 31 (New), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
Li’997 discloses all the claim limitations but fails to explicitly teach: wherein at least one set of the plurality of sets of maximum number of MIMO layers includes different configured maximum number of MIMO layers for different CCs in the at least one group of the plurality of CCs (see, ).

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: wherein at least one set of the plurality of sets of maximum number of MIMO layers (see, maximum number of supported DL/UL MIMO layers per CC for each CA band combination of CA band combinations, page 2 section 2 3rd paragraph) includes different configured maximum number of MIMO layers for different CCs in the at least one group of the plurality of CCs (see, different sets of UE capabilities with different number of MIMO layers per CC such as 4 + 2 or 2 + 4 MIMO layers per CC, page 2 section 2 paragraph 3).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (page 2 section 2 first paragraph).

Claims 2, 10, 15-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 and 20 above respectively, and further in view of ZHANG et al (WO 2021027887 A1, PCT CN112399569A priority Date: Aug 14, 2019).

Regarding claim 2 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising.
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach:  activating or deactivating one or more UE antennas based on the determined maximum number of MIMO layers to use for each CC in the at least one group of the plurality of CCs.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: activating or deactivating one or more UE antennas based on the determined maximum number of MIMO layers to use for each CC in the at least one group of the plurality of CCs(see, opening and closing of the antenna and switching RF link due to switching the maximum MIMO layer number of BWPs in different CC with maximum MIMO layer number applicable to CC, adjustment of the RF link including adjusting the number of antennas, p21 6th paragraph, p25 paragraph 8, p26 2nd paragraph, p54 11th paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 10 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach:  wherein the indication of the set of the plurality of sets of maximum number of MIMO layers is received via downlink control information (DCI) or a medium access control control element (MAC-CE).

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: wherein the indication of the set (see, maximum MIMO layer number for first BWP of BWPs, p52 paragraph 2 and 9) of the plurality of sets of maximum number of MIMO layers is received via downlink control information (DCI) or a medium access control control element (MAC-CE) (see, terminal device receives the confirmation message of configuring maximum MIMO layer for data transmission and reception when using the first BWP of BWPs via layer 1 message (includes DCI) or MAC CE, p52 paragraph 4-9).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 15 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising. 
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: 
receiving a second indication of a second set of the plurality of sets of 4Application No. 17/061,316Docket No: QUAL/195786USmaximum number of MIMO layers to use for the at least one group of the plurality of CCs; and 
updating the maximum number of MIMO layers to use for each CC in the at least one group of the plurality of CCs based on the second indication.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: : receiving a second indication (see, reconfiguration message, p39 paragraph 12-14) of a second set (see, maximum MIMO layer number for first BWP of BWPs, p52 paragraph 2 and 9) of the plurality of sets of 4Application No. 17/061,316Docket No: QUAL/195786USReply to Non-Final Office Action of March 22, 2022maximum number of MIMO layers to use for the at least one group of the plurality of CCs (see, fig. 6 step 412, terminal device reports more matching MIMO layer number for first BWP of BWPs can be used as the maximum MIMO layer Data transmission and reception, and receives reconfiguration message according to the recommended configuration parameters, p39 paragraph 12-14 and p50 paragraph 7. Noted, network device can configure one or more BWPs for each carrier (serving cell), page 21 paragraph 6); and 
updating the maximum number of MIMO layers to use for each CC (see, each carrier (serving cell), page 21 paragraph 6) in the at least one group of the plurality of CCs based on the second indication (see, terminal device updates existing BWP after receiving reconfiguration message containing recommended configuration parameters such as more matching MIMO layer number can be used as the maximum MIMO layer Data transmission and reception, p39 paragraph 12-14 and p50 paragraph 7).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 16 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein.
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: 
each set of the plurality of sets of maximum number of MIMO layers is associated with a different bandwidth part (BWP); and 
receiving the indication of the one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs comprises receiving an indication of a BWP.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses:
each set of the plurality of sets of maximum number of MIMO layers is associated with a different bandwidth part (BWP) (see, terminal device configured with one activated downlink BWP or one activated uplink BWP on each carrier of multiple carrier, maximum number of MIMO layers supported by the terminal device is applicable to one component carrier, therefore each configured maximum number of MIMO layers for different carrier is associated with different BWP, p21 par 5, p26 par 2); and 
receiving the indication of the one of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs comprises receiving an indication of a BWP (see, BWP ID included in the DCI to switch between different BWPs, switching between different BWPs and performs switching maximum number of MIMO layers accordingly, p23 par 4-6 and p25 par 8).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 17 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 16 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: further comprising applying the configured maximum number of MIMO layers for the indicated BWP to one or more dormant BWPs for one or more secondary cells.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: further comprising applying the configured maximum number of MIMO layers for the indicated BWP to one or more dormant BWPs (see, multiple BWP other than activated BWP in a cell, p21 par 5-6) for one or more secondary cells (Note, an activated downlink BWP or an activated uplink BWP configured in the same cell while multiple BWP configured for each cell (carrier) of multiple cells (carriers) for CA (carrier aggregation), multiple BWPs all support the same maximum number of MIMO layers, therefore nonactive BWP also applied with configured maximum number of MIMO layers,  p21 par 5-6 and p26 par 2. Noted, secondary cells exists by virtual of multiple cells (carriers) involved in CA (carrier aggregation)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 18 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising:
The combination of Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: using the configured maximum number of MIMO layers to determine one or more UE receive antennas, a number of ports, or both to use for transmitting a reference signal (RS), transmitting a sounding reference signal (SRS), receiving a channel state information reference signal (CSI-RS) or a combination thereof.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: using the configured maximum number of MIMO layers to determine one or more UE receive antennas, a number of ports, or both to use for transmitting a reference signal (RS), transmitting a sounding reference signal (SRS), receiving a channel state information reference signal (CSI-RS) or a combination thereof (see, switching RF link including adjusting the number of antennas due to switching the maximum number of MIMO layers for CSI-RS estimation or sending SRS,  p25 par 8, p26 par 7, p54 par 11. Noted, the examiner picks option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).


Regarding claim 27, Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein the indication of the set of the plurality of sets of maximum number of MIMO layers is received via downlink control information (DCI) or a medium access control control element (MAC-CE).

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: wherein the indication of the set (see, maximum MIMO layer number for first BWP of BWPs, p52 paragraph 2 and 9) of the plurality of sets of maximum number of MIMO layers is received via downlink control information (DCI) or a medium access control control element (MAC-CE) (see, terminal device receives the confirmation message of configuring maximum MIMO layer for data transmission and reception when using the first BWP of BWPs via layer 1 message (includes DCI) or MAC CE, p52 paragraph 4-9).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claims 1 and 21 above respectively, and further in view of Balakrishnan et al (US20210377941A1, priority Date: Sept 20, 2018).

Regarding claim 5  (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein the at least one group of the plurality of CCs comprises at least two groups of CCs, and wherein the at least two groups of CCs include one or more of the same CCs.

However Balakrishnan’941 from the same field of endeavor (see, fig. 1, utilizing a CA functionality in system 100 comprises multiple eNBs communicates with UE, par 0021) discloses: wherein the at least one group (see, table 1, two CC CA Combinations involving bands 2 and 4, par 0039) of the plurality of CCs comprises at least two groups of CCs, and wherein the at least two groups of CCs include one or more of the same CCs. (see, table 1, combination 1 and 2 of two CC combinations involving bands 2 and 4 all including B2 as PCC and B4 as SCC, par 0039). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Balakrishnan’941 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to extrapolate the different CA combinations supported by the UE 105  (par 0032).

Regarding claim 23 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein the at least one group of the plurality of CCs comprises at least two groups of CCs, and wherein the at least two groups of CCs include one or more of the same CCs.

However Balakrishnan’941 from the same field of endeavor (see, fig. 1, utilizing a CA functionality in system 100 comprises multiple eNBs communicates with UE, par 0021) discloses: wherein the at least one group (see, table 1, two CC CA Combinations involving bands 2 and 4, par 0039) of the plurality of CCs comprises at least two groups of CCs, and wherein the at least two groups of CCs include one or more of the same CCs. (see, table 1, combination 1 and 2 of two CC combinations involving bands 2 and 4 all including B2 as PCC and B4 as SCC, par 0039). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Balakrishnan’941 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to extrapolate the different CA combinations supported by the UE 105  (par 0032).


Claims 7-8 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claims 1 and 20 above respectively, and further in view of Fu et al (US20100272051A1).

Regarding claim 7 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising’
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: sending an indication of one or more preferred groupings of CCs, one or more preferred sets of maximum number of MIMO layers, or a combination thereof.

However Fu’051 from the same field of endeavor (see, fig. 1, mobile station in a wireless multi-carrier OFDM network 10, par 0021) discloses: sending an indication of one or more preferred groupings of CCs (see, MS recommends adding an additional set of carriers via updated multi-carrier capability information by another MC-REQ message, par 0038), one or more preferred sets of maximum number of MIMO layers, or a combination thereof (noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Fu’051 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to recommend specific carrier assignment according to measurement results or the specific conditions (par 0038).

Regarding claim 8 (Currently Amended), Li’997 discloses the method of claim 7 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach:  wherein the indication is sent as UE capability information or as assistance information.

However Fu’051 from the same field of endeavor (see, fig. 1, mobile station in a wireless multi-carrier OFDM network 10, par 0021) discloses: wherein the indication is sent as UE capability information or as assistance information (see, MS recommends adding an additional set of carriers via updated multi-carrier capability information by another MC-REQ message, par 0038).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Fu’051 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to recommend specific carrier assignment according to measurement results or the specific conditions (par 0038).


Regarding claim 25 (Currently Amended), Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising.
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: receiving an indication from the UE of one or more preferred groupings of CCs, one or more preferred sets of maximum number of MIMO layers, or a combination thereof.

However Fu’051 from the same field of endeavor (see, fig. 1, mobile station in a wireless multi-carrier OFDM network 10, par 0021) discloses: receiving an indication from the UE of one or more preferred groupings of CCs (see, MS recommends adding an additional set of carriers via updated multi-carrier capability information by another MC-REQ message, par 0038), one or more preferred sets of maximum number of MIMO layers, or a combination thereof (noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Fu’051 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to recommend specific carrier assignment according to measurement results or the specific conditions (par 0038).


Regarding claim 26 (Currently Amended), Li’997 discloses the method of claim 25 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein the indication is received as UE capability information or as assistance information.

However Fu’051 from the same field of endeavor (see, fig. 1, mobile station in a wireless multi-carrier OFDM network 10, par 0021) discloses: wherein the indication is received as UE capability information or as assistance information (see, MS recommends adding an additional set of carriers via updated multi-carrier capability information by another MC-REQ message, par 0038).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Fu’051 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to recommend specific carrier assignment according to measurement results or the specific conditions (par 0038).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 above, and further in view of Huawei et al (“On UE assistance information”, R1-1909309, 3GPP TSG RAN WG1 Meeting #98, Prague, Czech Republic, August 26-30, 2019).

Regarding claim 9 (Currently Amended), Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising: receiving a configuration of maximum number of MIMO layers per CC or per-bandwidth part (BWP) (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0062 0069, and 0085-0087. Noted, the examiner picks an option to reject).
Li’997 discloses all the claim limitations but fails to explicitly teach: 
receiving a configuration of maximum number of MIMO layers per CC or per-bandwidth part (BWP);
overriding the configured maximum numbers of MIMO layers per-CC or per- BWP with the determined the maximum number of layers to use for each CC in the at least one group of the plurality of CCs.


However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses:
receiving a configuration of maximum number of MIMO layers per CC or per-bandwidth part (BWP) (see, MIMO layer configurations per CC or per BWP, p1 section 1 paragraph 2-7).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).
The combination of Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: overriding the configured maximum numbers of MIMO layers per-CC or per- BWP with the determined the maximum number of layers to use for each CC in the at least one group of the plurality of CCs.

However Huawei R1-1909309 from the same field of endeavor (see, power saving techniques with PDCCH-based power saving signal/channel triggering UE adaptation in RRC_CONNECTED mod, p1 section 1) discloses: overriding the configured maximum numbers of MIMO layers per-CC or per- BWP with the determined the maximum number of layers to use for each CC in the at least one group of the plurality of CCs (see, adapt the maximum number of MIMO layers for each CC of serving Cell by configuring maximum number of MIMO layers for each CC to replace MIMO layers configured for the initial/default BWP, p2 section 2 4th paragraph. Noted, each CC of serving Cell can be equated to each CC in the at least one group of the plurality of CCs).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huawei R1-1909309 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to perform power saving techniques (p2 section 2 first paragraph).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 above, and further in view of JIANG et al (WO2021027499A1, Foreign CN201910736595.XA PCT priority Date: Aug 09, 2019).

Regarding claim 12 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein the indication of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs is received on an anchor CC for the at least one group of the plurality of CCs or an anchor CC for all of the groups of CCs.

However JIANG’499 from the same field of endeavor (see, fig. 1, UE communicates with a plurality of BSs in wireless communication system,  p10 par 3-4) discloses: wherein the indication (see, second information from PCell, abstract) of the set (see, cell of cells, abstract) of the plurality of sets of maximum number of MIMO layers to use for the at least one group of the plurality of CCs is received on an anchor CC (see, PCell of the MCG, abstract) for the at least one group of the plurality of CCs or an anchor CC for all of the groups of CCs (see, Pcell of the MCG sends second information to alter the maximum number of MIMO layers for the cell of the MCG, abstract. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by JIANG’499 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to accurately control the temperature rise of the terminal (p8 par 10).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 above, and further in view of Ericsson (“11.11.4 MIMO layer adaptation”, R2-1909987, 3GPP TSG-RAN2 Meeting #107, Prague, Czech Republic, 26 - 30 August 2019).

Regarding claim 14 (Currently Amended), Li’997 modified by Intel R4-1814549 discloses the method of claim 13 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the configuration comprises.
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: 
a first one or more groups of CCs and, for each of the first one or more groups of CCs, a first plurality of sets of maximum number of MIMO layers for codebook-based uplink MIMO; and 
a second one or more groups of CCs and, for each of the second one or more groups of CCs, a second plurality of sets of maximum number of MIMO layers for non-codebook-based uplink MIMO.

However Ericsson R2-1909987 from the same field of endeavor (see, UE adaptation to maximum number of MIMO layers, p1 section 1) discloses: 
a first one or more groups of CCs and, for each of the first one or more groups of CCs, a first plurality of sets of maximum number of MIMO layers for codebook-based uplink MIMO (see, UE indicates UL MIMO capability per carrier with codebook precoding and UE specific PUSCH parameters configured with codebook, p1 section 2 paragraph 5-7, p7 PUSCH-Config information element. Noted, MIMO layer configuration of initial BWP, therefore first group of CCs, page 1 section 1 paragraph 2); and 
a second one or more groups of CCs and, for each of the second one or more groups of CCs, a second plurality of sets of maximum number of MIMO layers for non-codebook-based uplink MIMO (see, UE indicates UL MIMO capability per carrier without Codebook precoding and UE specific PUSCH parameters configured with noncodebook, p1 section 2 paragraph 5-7, p7 PUSCH-Config information element. Noted, MIMO layer configuration of initial BWP and other BWP, therefore second group, page 1 section 2 MIMO layer adaptation (Section 5.1.3)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to provide power saving gain and dynamic antenna adaptation by UE adaptation to the number of MIMO layers (p1 section 2 paragraph 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473